Citation Nr: 1614879	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.
This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for neck pain.

In her August 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  She subsequently withdrew her hearing request in March 2012.

The Board denied the claim of service connection for a neck disability by way of an April 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2015, the Court set aside the Board's April 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2015 Joint Motion filed by counsel for the Veteran and VA.

In September 2015, the Board remanded this matter for further development in compliance with the Joint Motion.

The Board notes that claims of service connection for tinnitus, numbness of the lower extremities, and migraine headaches were remanded by the Board in July 2015 for further development.  These matters have not yet been returned to the Board for further adjudication and will not be addressed at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, the Veteran has reported that she experiences neck pain and stiffness.  The Federal Circuit has specifically declined to answer the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).  However, for purposes of determining whether a VA examination is warranted, the Veteran need only show persistent or recurrent symptoms of disability.  The Veteran's competent testimony of neck pain and stiffness is sufficient to satisfy this standard.  In addition, service treatment records include an April 1976 report of treatment for a neck injury.  The Veteran fell while performing field maneuvers and an examination revealed that the range of motion of her neck was inhibited by pain.  She has reportedly continued to experience neck symptoms ever since service.  In the alternative, she contended on her August 2010 VA Form 9 that her claimed neck disability was related to medications taken for her service-connected hypertension.  This is a valid theory of entitlement to service connection on a secondary basis.  See, e.g., Velez v. West, 11 Vet.App. 148, 157 (1998) (discussing "an implicit secondary-service-connection claim that his gastrointestinal disorder was the result of, inter alia, pain medication taken for his service-connected right-shoulder condition").

Hence, there is competent evidence of persistent or recurrent symptoms of neck disability that may be associated with service or a service-connected disability.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current neck disability is triggered.  Such an examination is needed to determine whether the Veteran has a current neck disability and to obtain a medical opinion as to the etiology of any such disability.  

Updated VA treatment records should also be secured upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment from the Central Texas Veterans Health Care System dated from June 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current neck disability identified (i.e., any neck disability diagnosed since October 2008), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current neck disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's neck injury in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current neck disability was either (i) caused or (ii) aggravated by the Veteran's service-connected hypertension and/or any medications taken for that disability?

If any current neck disability was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.
 
In formulating the above opinions, the examiner should specifically acknowledge and comment on any neck disability diagnosed since the October 2008 claim, the Veteran's treatment for a neck injury in service in April 1976, and her reports of a continuity of neck symptomatology in the years since service.

The examiner should provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran (including her reports of a continuity of neck symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

